DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 04, 2021 has been entered.
 
Status of Claims
This action is in response to the reply filed August 04, 2021.
Claims 1 and 16-17 have been amended.
Claims 1-17 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 08, 2021 being considered by the examiner.
Response to Arguments
Applicant’s arguments filed March 08, 2021 have been fully considered but they are not persuasive. 

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
Oz does not transmit the delivery destination information solely when delivery of the one or more products to the delivery destination is available.
Examiner respectfully disagrees. The broadest reasonable interpretation of “available” includes when Oz requires that users register in order to use the package-to-and-from-the-vehicle-service (Oz [0097] the user needs to register with the package-to-and-from-the-vehicle-service cloud system to use the service; [0060], [0099], [0100], [0101], [0143] register with the package-to-and-from-the-vehicle-service; [0030], [0117] transmit information regarding delivery to a vehicle).

Applicant’s remaining arguments filed March 08, 2021 have been fully considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-7, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (U.S. P.G. Pub. 2016/0098670 A1), hereinafter Oz, in view of Iacono et al. (U.S. 9,934,530 B1), hereinafter Iacono.

Claim 1. 
Oz discloses a delivery assistance device that assists in an operation of a delivery service in which an inside of a vehicle, a building, or a facility that is used by a purchaser is designated as a delivery destination of one or more products purchased via a predetermined website regarding electronic commerce, the delivery assistance device comprising:
at least one processor configured to transmit delivery destination information to an external device or a terminal at which a user browses the website in response to receiving user information indicating that the user intends to order the one or more products in the website from the external device operating the website (Oz [0030] provide retail websites information regarding services for a package exchange to associated vehicles of the customers; [0031], [0055], [0081], [0117] retail website presents an option on the client device of the customer to have the purchased products delivered to the target vehicle of the customer; [0032], [0117] receive purchase information; [0103] user may have items purchased on a retail website delivered to his car), 
wherein the delivery destination information relates to the vehicle, the building, or the facility for the user to designate the inside of the vehicle, the building, or the facility that is used 
wherein the at least one processor is configured to transmit the delivery destination information solely when delivery of the one or more products to the delivery destination is available (Oz [0097] the user needs to register with the package-to-and-from-the-vehicle-service cloud system to use the service; [0060], [0099], [0100], [0101], [0143] register with the package-to-and-from-the-vehicle-service; [0030], [0117] transmit information regarding delivery to a vehicle), and 
Regarding the following limitations, Oz discloses the selection of products shows that a user intends to order the products from the website and begins the checkout process wherein the presentation in Oz of a vehicle as an alternative delivery location occurs during the checkout process at the retailer website which is after selection (i.e. the user indicating that the user intends to order the products) and before the user completes checkout at the retailer website (i.e. the products have been ordered). (Oz [0005], [0031] showing selection of an alternate delivery at a point of checkout; [0103] steps ii)-iii) showing presenting and selecting delivery to a vehicle and step v) showing checkout to place the order with the retailer which Examiner notes occurs after selecting the vehicle in step iii; Fig. 12 Item 1210-1220, [0117] showing the retail website is provided the option of delivery to a user’s vehicle). However, Oz does not explicitly disclose the following limitations, but Iacono does:
wherein the user information indicating that the user intends to order the one or more products in the website includes at least one of:
information indicating a manipulation input for a transition from a product cart page displaying products in a cart to an order information input page is performed by 
information indicating that the user determines a specification of a specific product and performs an estimation (Iacono (Fig. 9 Items 904-910); (Col. 26 Lines 27-37) user may select an item; (Col. 26 Lines 38-62) determine delivery information is requested, send an API request for delivery information, and receive a delivery proposal).
One of ordinary skill in the art would have recognized that applying the known technique of using a product cart page or a request for delivery proposal for a selected item to determine an intent to purchase of Iacono to Oz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Iacono to the teaching of Oz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining when to exchange information for the package-to-and-from-the-vehicle-service information. Further, applying exchanging delivery information in response to a user intent to purchase to Oz with a product cart page or delivery proposal request, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient operation of a retail website by limiting the number of requests for delivery information to situations where the customer is likely to need delivery information because they intend to buy a product instead of requesting delivery information for customers just browsing products thereby saving computing resources by reducing the number of unnecessary requests. 

Claim 2. 
Oz in view of Iacono teaches all of the elements of claim 1, as shown above. Additionally, Oz discloses: 
wherein the at least one processor is configured to cause the delivery destination information on the vehicle, the building, or the facility to be displayed on a predetermined web page of the website browsed by the user in response to receiving the user information indicating that the user intends to order the one or more products in the website from the external device (Oz [0030] provide retail websites information regarding services for a package exchange to associated vehicles of the customers; [0031], [0055], [0081], [0117] retail website presents an option on the client device of the customer to have the purchased products delivered to the target vehicle of the customer; [0032], [0117] receive purchase information; [0103] user may have items purchased on a retail website delivered to his car).

Claim 3. 
Oz in view of Iacono teaches all of the elements of claim 2, as shown above. Additionally, Oz discloses:
wherein the at least one processor is configured to cause the delivery destination information on the vehicle, the building, or the facility to be displayed on the predetermined web page without passing through the external device (Oz [0030] provide retail websites information regarding services for a package exchange to associated vehicles of the customers; [0031], [0055], [0081], [0117] retail website presents an option on the client device of the customer to have the purchased products delivered to the target vehicle of the customer; [0032], [0117] receive purchase information; [0103] user may have items purchased on a retail website delivered to his car).

Claim 4. 
Oz in view of Iacono teaches all of the elements of claim 3, as shown above. Additionally, Oz discloses:
wherein the at least one processor is configured to cause the delivery destination information on the vehicle, the building, or the facility to be displayed on the predetermined web page via a predetermined application programming interface embedded in the predetermined web page, the web page being used for designating or inputting information needed for the user to order the one or more products (Oz [0031], [0055], [0081], [0117] retail website presents an option on the client device of the customer to have the purchased products delivered to the target vehicle of the customer; [0103] FedEx delivery; [0146] shipping APIs).

Claim 6. 
Oz in view of Iacono teaches all of the elements of claim 2, as shown above. Additionally, Oz discloses:  
wherein the at least one processor is configured to determine whether or not the delivery of the one or more products to a trunk of the vehicle is available, and 
the delivery destination information on the vehicle, the building, or the facility includes a determination result of the determination (Oz [0030] provide retail websites information regarding services for a package exchange to associated vehicles of the customers; [0031], [0055], [0081], [0117] retail website presents an option on the client device of the customer to have the purchased products delivered to the target vehicle of the customer; [0106] if target vehicle is not in the delivery zone, then that delivery is skipped and marked for differed mail delivery).

Claim 7. 
Oz in view of Iacono teaches all of the elements of claim 6, as shown above. Additionally, Oz discloses:
wherein the at least one processor is configured to allow the user to designate the trunk of the vehicle as the delivery destination of the one or more products in the predetermined web page solely when the at least one processor determines that the delivery of the one or more products to the trunk of the vehicle is available (Oz [0030] provide retail websites information regarding services for a package exchange to associated vehicles of the customers; [0031], [0055], [0081], [0117] retail website presents an option on the client device of the customer to have the purchased products delivered to the target vehicle of the customer; [0106] if target vehicle is not in the delivery zone, then that delivery is skipped and marked for differed mail delivery).

Claim 16. 
Oz in view of Iacono teaches all of the elements of claim 16 as shown above in claim 1.

Claim 17. 
Oz in view of Iacono teaches all of the elements of claim 17 as shown above in claim 1.

Claims 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Iacono further in view of Schenken (U.S. P.G. Pub. 2014/0278099 A1), hereinafter Schenken.

Claim 5. 
Oz in view of Iacono teaches all of the elements of claim 2, as shown above. However, Oz does not discloses the following limitation, but Schenken does:
wherein the at least one processor is configured to cause a warning, indicating that delivery of the one or more products to a trunk of the vehicle is likely not to be available, to be displayed on the predetermined web page or prevent the user from selecting the trunk of the vehicle as the delivery destination of the one or more product, when a number of products to be delivered to the trunk of the vehicle based on a user's request exceeds a predetermined number or a total volume of the one or more products to be delivered to the trunk of the vehicle based on the user's request exceeds a predetermined capacity (Schenken [0074] determine if the delivery location is unavailable to accept additional deliveries if the estimated volume of the parcels is within a predetermined percentage of capacity; [0075] determine if delivery location has the capacity to accept a parcel based on factors such as dimensions of the parcel and the cubic parcel storage capacity of the delivery location).
One of ordinary skill in the art would have recognized that applying the known technique of comparing the parcel dimensions to the delivery location capacity of Schenken to the parcel and trunk of Oz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Schenken to the teaching of Oz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such available capacity calculations for additional deliveries. Further, applying the volume estimation to Oz with a comparison of the parcel dimensions to the delivery location capacity, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient selection of delivery options by the user.

Claim 8. 
Oz in view of Iacono teaches all of the elements of claim 7, as shown above. However, Oz does not discloses the following limitation, but Schenken does:
wherein when the at least one processor determines that the delivery of the one or more products to the trunk of the vehicle is not available, the at least one processor is configured to cause a display to be performed so that the user is prevented from selecting an option of the trunk of the vehicle as the delivery destination of the one or more products or cause an indication that the one or more products is not able to be delivered to the trunk of the vehicle to be displayed on the predetermined web page (Schenken [0074] show the delivery location as being currently unavailable).
One of ordinary skill in the art would have recognized that applying the known technique of showing delivery locations without enough capacity as being currently unavailable of Schenken to the delivery option presented on the retail website of Oz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Schenken to the teaching of Oz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such showing a delivery option as currently unavailable. Further, applying showing location unavailability to Oz, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient selection of delivery options by the user.

Claim 9. 
Oz in view of Iacono teaches all of the elements of claim 6, as shown above. However, Oz does not discloses the following limitation, but Schenken does: 
wherein the at least one processor is configured to specify a loading situation of the trunk of the vehicle (Schenken [0074], [0075] storage capacity of the delivery location), 
determine that the delivery of the one or more products to the trunk of the vehicle as the delivery destination of the one or more products is not available when the loading situation exceeds a predetermined reference (Schenken [0074] determine if the delivery location is unavailable to accept additional deliveries if the estimated volume of the parcels is within a predetermined percentage of capacity; [0075] determine if delivery location has the capacity to accept a parcel based on factors such as dimensions of the parcel and the cubic parcel storage capacity of the delivery location).
One of ordinary skill in the art would have been motivated to include the teachings of Schenken in the system of Oz for the same reasons discussed above in claim 5.

Claim 10. 
Oz in view of Iacono and Schenken teaches all of the elements of claim 9, as shown above. However, Oz does not discloses the following limitation, but Schenken does:
wherein the at least one processor is configured to specify the loading situation of the trunk of the vehicle based on at least one of a total volume or a number of the one or more products which have been delivered to the trunk of the vehicle and a total volume or a number of the one or more products which the trunk of the vehicle has received (Schenken [0074] determine if the delivery location is unavailable to accept additional deliveries if the estimated volume of the parcels is within a predetermined percentage of capacity; [0075] determine if delivery location has the capacity to accept a parcel based on factors such as dimensions of the parcel and the cubic parcel storage capacity of the delivery location).
One of ordinary skill in the art would have been motivated to include the teachings of Schenken in the system of Oz for the same reasons discussed above in claim 5.

Claims 5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Iacono and Schenken further in view of Beaurepaire et al. (U.S. P.G. Pub. 2016/0189098 A1), hereinafter Beaurepaire.

Claim 11. 
Oz in view of Iacono and Schenken teaches all of the elements of claim 10, as shown above. However, Oz does not discloses the following limitation, but Beaurepaire does: 
wherein the at least one processor is configured to acquire an image of an inside of the trunk at a time of delivery completion, the image being captured with a camera of a mobile terminal by a deliverer who has delivered the one or more products to the trunk of the vehicle (Beaurepaire [0034] camera may be used to record the delivery and the recording may be shared with the delivery company as a proof of delivery, for example the person doing the delivery may present the package to the camera while placing it in the trunk of the vehicle), and 
specify the loading situation of the trunk of the vehicle based on the image (Beaurepaire [0034] camera may be used to record the delivery and the recording may be shared with the delivery company as a proof of delivery, for example the person doing the delivery may present the package to the camera while placing it in the trunk of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the trunk of Oz by including a camera as taught by Beaurepaire. One of ordinary skill in the art would have been motivated to make this modification in order to provide proof of delivery, as suggested by Beaurepaire (Beaurepaire [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a trunk camera as taught by Beaurepaire in the trunk of Oz, since the claimed invention is merely a combination of old elements in the art of Shipping to unattended destinations, and in the combination each element merely would have performed the same .

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Iacono, further in view of Beaurepaire.

Claim 12. 
Oz in view of Iacono teaches all of the elements of claim 6, as shown above. However, Oz does not discloses the following limitation, but Beaurepaire does:
wherein the at least one processor is configured to determine whether or not the delivery of the one or more products to the trunk of the vehicle is available based on a type of each of the one or more products (Beaurepaire [0038], [0066], [0071] determine the vehicle to be used for the delivery based on the item characteristics such as size or perishability).
One of ordinary skill in the art would have recognized that applying the known technique of using item characteristics, such as perishability, to determine an appropriate delivery location of Beaurepaire to the delivery option presented on the retail website of Oz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Beaurepaire to the teaching of Oz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such comparison of shipment characteristics to delivery location characteristics. Further, applying a comparison item characteristics and trunk characteristics to Oz, would have been recognized by one of 

Claim 13. 
Oz in view of Iacono and Beaurepaire teaches all of the elements of claim 12, as shown above. However, Oz does not discloses the following limitation, but Beaurepaire does:  
wherein when the one or more products include a product needing refrigeration or a product needing freezing, the at least one processor is configured to determine whether or not the delivery of the one or more products to the trunk of the vehicle is available based on whether or not a cold storage facility or a cold storage product is present in the trunk of the vehicle (Beaurepaire [0038], [0066], [0071] determine the vehicle to be used for the delivery based on the item characteristics such as size or perishability).
One of ordinary skill in the art would have been motivated to include the teachings of Beaurepaire in the system of Oz for the same reasons discussed above in claim 12.

Claim 14. 
Oz in view of Iacono teaches all of the elements of claim 6, as shown above. However, Oz does not discloses the following limitation, but Beaurepaire does:
wherein the at least one processor is configured to determine whether or not the delivery of the one or more products to the trunk of the vehicle is available based on a parking position of the vehicle (Beaurepaire [0041] general location information such as parked at the home or office parking space; [0066] vehicle parked on private property).
One of ordinary skill in the art would have recognized that applying the known technique of using vehicle characteristics, such as parking position, to determine an appropriate delivery location of 

Claim 15. 
Oz in view of Iacono teaches all of the elements of claim 6, as shown above. However, Oz does not discloses the following limitation, but Beaurepaire does: 
wherein the at least one processor is configured to determine whether or not the delivery of the one or more products to the trunk of the vehicle is available based on information on a vehicle type of the vehicle (Beaurepaire [0041], [0066] vehicle type).
One of ordinary skill in the art would have recognized that applying the known technique of using vehicle characteristics, such as vehicle type, to determine an appropriate delivery location of Beaurepaire to the delivery option presented on the retail website of Oz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Beaurepaire to the teaching of Oz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such comparison of destination characteristics to shipment characteristics. Further, applying a comparison item characteristics and trunk characteristics to Oz, would have been recognized by one of ordinary skill 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628